DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 01/27/2022.
Claims 1, 3-4, 6, 9, 11-12, and 14 have been amended.
Claims 1-16 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
35 U.S.C. § 112:
	The amended claims have overcome the 35 U.S.C. § 112 rejections, and the 35 U.S.C. § 112 rejections have been withdrawn. However, the amended claims cause more 35 U.S.C. § 112 issues, and the applicant is advised to refer to the 35 U.S.C. § 112 section for more details.

35 U.S.C. § 103:
	Antonopoulos discloses a bitcoin network storing one or more blocks in nodes of the bitcoin network; receiving blockchain data values; generating a new block, broadcasting the generated block for validation; receiving the validated block; and storing the validated block.

	The applicant’s amendments have overcome the 35 U.S.C. § 103 rejections. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the U.S.C. § 103 section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.	
	Claim 1 recites “storing, in a memory of a blockchain node in a blockchain network that manages a blockchain, blockchain data associated with a blockchain, the blockchain data including of one or more blocks,” and claim 9 recites “a blockchain network that manages a blockchain … a memory storing blockchain data associated with a blockchain, the blockchain data including of one or more blocks.” It is unclear whether the blockchain in “storing blockchain data associated with a blockchain” is the same blockchain as in “a blockchain network that manages a blockchain.”
the digital representation of the relative currency amount is at least one bit smaller then the original currency amount.” There is insufficient antecedent basis for this limitation.
	Dependent claims 2-8 and 10-16 are rejected because they depend on the rejected independent claims 1 and 9, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of JIA et al. (CN 110264172 A), and further in view of Shagam et al. (US 20110016384 A1).
Claims 1 and 9:
Antonopoulos discloses the following:
a.	a blockchain network that manages a blockchain; a plurality of additional nodes in the blockchain network. (See page xvii-xviii, “bitcoin, The name of the currency unit (the coin), the network and the software…. network, A peer-to-peer network that propagates transactions and blocks to every bitcoin node on the network.”)
b.	storing, in a memory of a blokchain node in the blockchain network, blockchain data associated with a blockchain, the blockchain data including of one or more blocks. (See page xvii, “[a] grouping of transactions, marked with a timestamp, and a fingerprint of the previous block. The block header is hashed to find a proof-of-work, thereby validating the transactions. Valid blocks are added to the main blockchain by network consensus”; page Xviii, “A peer-to-peer network that propagates transactions and blocks to every bitcoin node on the network”; page 6, “A full client, or ‘full node’ is a client that stores the entire history of bitcoin transactions [every transaction by every user, ever], manages the user’s wallets and can initiate transactions directly on the bitcoin network. This is similar to a standalone email server, in that it handles all aspects of the protocol without relying on any other servers or third party services”; page 25, “[t]he purpose of the bitcoin network is to propagate transactions and blocks to all participants”; and page 140, “All nodes validate and propagate transactions and blocks, and discover and maintain connections to peers…. Some nodes, called full nodes, also maintain a complete and up-to-date copy of the blockchain.”)
c.	receiving, by the blockchain node, one or more blockchain data values, where each blockchain data value includes at least one or more unspent transaction outputs, at least one destination address, and, for each of the at least one destination address, an original currency amount. (See pages 22-24, “Alice only needs to specify a destination and an amount and the rest happens in the wallet application without her seeing the details…. Alice’s wallet application will first have to find inputs that can pay for the amount she wants to send to Bob. Most wallet applications keep a small database of ‘unspent transaction outputs’ that are locked [encumbered] with the wallet’s own keys”; Fig. 2-8; pages 11-12; page 26; page 28, “New transactions are constantly flowing into the network from user wallets and other applications. As these are seen by the bitcoin network nodes, they get added to a temporary ‘pool’ of inverified transactions maintained by each node”; and pages 111-114.)
d.	generating, by the processor of the blockchain node, a new block, where the new block includes a block header and the one or more blockchain data values, the block header including at least a block reference value, a timestamp, and a data reference value based on the one or more blockchain data values, the one or more blockchain data values including the at least one or more unspent transaction outputs, the at least one destination address, and, for each of the at least one destination address, the currency amount. (See pages 22-24; page 28; pages 111-115, “[t]ransactions consume UTXO unlocking it with the signature of the current owner and create UTXO locking it to the bitcoin address of the new owner”; pages 164-165, “The block is made of a header, containing metadata, followed by a long list of transactions that make up the bulk of its size…. The block header consists of three sets of block metadata. First, there is a reference to a previous block hash, which connects this block to the previous block in the blockchain. We will examine this in more detail in Chapter 7. The second set of metadata, namely the difficulty, timestamp and nonce, relate to the mining competition, as detailed in ‘Introduction’ on page 177. The third piece of metadata is the Merkle Tree root, a data structure used to efficiently summarize all the transactions in the block”; and pages 183-184, “Like every other full node, Jing’s node receives and propagates unconfirmed transactions on the bitcoin network. Jing’s node, however, also aggregates these transactions into new blocks.”)
e.	transmitting, by the blockchain node, the generated new block to a plurality of additional nodes in the blockchain network for validation. (See page 28, “Alice’s transaction was picked up by the network and included in the pool of unverified transactions. Since it had sufficient fees, it was included in a new block generated by Jing’s mining pool. Approximately 5 minutes after the transaction was first transmitted by Alice’s wallet, Jing’s ASIC miner found a solution for the block and published it as block #277316, containing 419 other transactions. Jing’s ASIC miner published the new block on the bitcoin network, where other miners validated it and started the race to generate the next block”; page 140, “[a]ll nodes validate and propagate transactions and blocks, and discover and maintain connections to peers”; page 201, “[i]mmediately, Jing’s mining node transmits the block to all its peers. They receive, validate and then propagate the new block. As the block ripples out across the network, each node adds it to its own copy of the blockchain, extending it to a new height of 277,316 blocks.” )
f.	receiving, by the blockchain node, new blockchain data, the new blockchain data including the verified new block; and storing, by the memory of the blockchain node, the new blockchain data. (See page xvii, “[a] grouping of transactions, marked with a timestamp, and a fingerprint of the previous block. The block header is hashed to find a proof-of-work, thereby validating the transactions. Valid blocks are added to the main blockchain by network consensus”; page 6, “A full client, or ‘full node’ is a client that stores the entire history of bitcoin transactions [every transaction by every user, ever], manages the user’s wallets and can initiate transactions directly on the bitcoin network. This is similar to a standalone email server, in that it handles all aspects of the protocol without relying on any other servers or third party services”; page 140, “[a]ll nodes validate and propagate transactions and blocks, and discover and maintain connections to peers”; page 201, “[i]mmediately, Jing’s mining node transmits the block to all its peers. They receive, validate and then propagate the new block. As the block ripples out across the network, each node adds it to its own copy of the blockchain, extending it to a new height of 277,316 blocks.” )
Antonopoulos does not explicitly disclose the following:
a receiver to receive data;
a transmitter to transmit data;
identifying, by a processor of the blockchain node, a base value; 
modifying, by the processor of the blockchain node, the original currency amount included in each of the plurality of blockchain data values for each of the at least one destination address to be a relative currency amount based on a difference between the identified base value and the original currency amount, wherein the digital representation of the relative currency amount is at least one bit smaller than the original currency amount; and
a new block includes modified one or more blockchain data values.

However, JIA discloses the following:
a.	a receiver to receive data and a transmitter to transmit data. (See the last paragraph of page 2 to the 3rd paragraph of page 3, “[t]he method embodiment provided by the embodiment of the invention can be executed in a server, a computer terminal or a similar computing device. Taking running on a server as an example, and fig. 1 is a hardware structure block diagram of a server for transaction processing based on a block chain according to an embodiment of the present invention…. Optionally, the server may further include a transmission device 106 for a communication function and an input/output device 108…. Transmission device 106 is used to receive or transmit data via a network.”)
b.	identifying, by a processor of a device, a base value; modifying, by the processor of the device, the hidden original currency amount included in each of the plurality of blockchain data values for each of the at least one destination address to a relative currency amount based on the identified base value and the hidden original currency amount, wherein the digital representation of the relative currency amount is at least one bit smaller than the hidden original currency amount; and a new block includes modified one or more blockchain data values. (See the 2nd paragraph of SUMMARY OF THE INVENTION on page 1, “In one aspect, an embodiment of the present invention provides a blockchain-based transaction processing method, the method comprising: determining a transaction amount between a first account and a second account on a blockchain; splitting the transaction amount into a first amount and a second amount, wherein the first amount of asset unit magnitude is greater than the second amount of asset unit magnitude; hiding the first amount in the transaction amount in the transaction record, and disclosing the second amount in the transaction amount”; the 10th paragraph of page 3, “[a]ccording to the scheme of the embodiment, the transaction amount is split into a first amount and a second amount, wherein the asset unit magnitude of the first amount is greater than the asset unit magnitude of the second amount, the first amount in the transaction amount is hidden in the transaction record, and the second amount in the transaction amount is disclosed. The technical problem that the resource overhead is too large when the transaction amount of the transaction record is hidden on the block chain in the related art is solved, the transaction amount higher than a certain amount of the transaction amount is hidden, the storage space and the communication resource occupied when the transaction amount is proved and transmitted can be reduced, the storage space can be greatly saved without hiding the amount of the small amount in the transaction amount, and communication and storage overhead can be reduced”; the 11th–12th paragraphs of page 3; the last paragraph of page 3 and the first paragraph of page 4, “[w]hen the transaction amount is higher than a certain amount, such as more than 100 [or other amount, such as 1 million], the transaction amount needs to be hidden, which is to split the total transaction amount into a first part and a second part, wherein the first part is a large part needing to be hidden, and the second part is a small part which does not need to be hidden. In one example, the amount of transaction is 603, which is known to exceed a predetermined magnitude of ‘hundred’, the minimum of which is 100, 603 is split into 6.03, ‘6’ is the first amount, and ‘03’ is the second amount. In another example, if the preset magnitude is 100, the dividing line is between hundred and ten bits, if the transaction amount is 300.21, the previous first amount is 300 and then the second amount 21”; the 2nd paragraph of page 5, “[o]ptionally, after the first amount in the transaction amount is hidden in the transaction record, and the second amount in the transaction amount is disclosed, the method further comprises: broadcasting the transaction record to a block node of the blockchain, or generating a new block using the transaction record, and adding the new block to one already existing block chain.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antonopoulos, to incorporate with the teachings of JIA, and to modify the amounts in the transactions based on a base value and generate a new block associated with modified transaction amounts, so that the storage space can be greatly saved by adjusting the transaction amounts, and communication and storage overhead can be reduced.
The combination of Antonopoulos and JIA discloses the claimed invention but does not explicitly disclose the following:
modifying, by the processor of the blockchain node, the original currency amount to be a relative currency amount based on a difference between the identified base value and the original currency amount.
Shagam discloses modifying, by the processor of the device, the original value included in each of the data values to be a relative value based on a difference between the identified base value and the original value, wherein the digital representation of the relative value is at least one bit smaller than the original value. (See paragraphs [0046]-[0047], “However, if it were understood that their "base" value is ‘70,498,’ then the values would be ‘normalized’ to ‘2,’ ‘8,’ ‘0,’ and ‘4’ each of which could be stored in a single byte, thereby realizing a substantial storage savings. Still further, in one embodiment, the lowest value of a series of numbers to be normalized is selected as the base value.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos and JIA, to incorporate with the teachings of Shagaml, and to modify the amounts in the transactions based on the difference between the identified base value and the amounts, so that the modified values can be stored in a single byte, thereby realizing substantial storage savings.
Claims 1 and 9 recite “wherein the digital representation of the relative currency amount is at least one bit smaller than the original currency amount.” This describes the characteristics of the digital representation of the relative currency amount. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 3 and 11:
Antonopoulos in view of JIA and Shagam discloses the limitations shown above.
Antonopoulos discloses the original currency amount in a blockchain data value of the one or more blockchain values. (See pages 22-24; Fig. 2-8; page 26; page 28; and pages 111-114.)
Shagam further discloses wherein the base value is a first original value of the one or more data values. (See paragraph [0046].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antonopoulos, to incorporate with the teachings of Shagam, and to determine a base value to modify the amounts in the transactions, so that the modified values can be stored in a single byte, thereby realizing substantial storage savings.


Claims 4 and 12:
Antonopoulos in view of JIA and Shagam discloses the limitations shown above.
Antonopoulos discloses wherein the first blockchain data value is first in the one or more blockchain values stored in the generated new block. (See pages 22-24; Fig. 2-8; page 26; page 28; and pages 111-114. The first transaction added in the block is the first.)
Claims 4 and 12 recite “wherein the first blockchain data value is first in the plurality of blockchain values stored in the generated new block.” This describes the characteristics of the first blockchain data value. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of JIA et al. (CN 110264172 A), and further in view of Shagam et al. (US 20110016384 A1) and van der Laak et al. (US 20200127844 A1).
Claims 2 and 10:
Antonopoulos in view of JIA and Shagam discloses the limitations shown above.
Antonopoulos discloses a genesis block in the blockchain. (See page xviii.)
None of Antonopoulos, JIA, and Shagam discloses wherein the base value is stored in a genesis block in the blockchain. 
However, van der Laak discloses wherein the provided information is stored in a genesis block in the blockchain. (See Figs. 3-4 and paragraph [0072].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, JIA, and Shagam, to incorporate with the teachings of van der Laak, and to store the base value in a genesis block, so that the new genesis block is generated to store the acquired transaction information.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of JIA et al. (CN 110264172 A), and further in view of Shagam et al. (US 20110016384 A1), and Yang (US 20200372037 A1).
Claims 5 and 13:
Antonopoulos in view of JIA and Shagam discloses the limitations shown above.
Antonopoulos discloses the block header. (See pages 164-165.)
None of Antonopoulos, JIA, and Shagam discloses wherein the block header further includes the base value. 
However, Yang discloses wherein the block header further includes some other information. (See paragraph [0045].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, JIA, and Shagam, to incorporate with the teachings of Yang, and to store the base value in the block header, so that a format of the block header can be defined based on service needs.
Claims 5 and 13 recite “wherein the block header further includes the base value.” This describes the characteristics of the block header. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When a descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of JIA et al. (CN 110264172 A), and further in view of Shagam et al. (US 20110016384 A1), and Zhu et al. (US 20180150856 A1).
Claims 6 and 14:
Antonopoulos in view of JIA, and Shagam discloses the limitations shown above.
None of Antonopoulos, JIA, and Shagam discloses identifying, by the processor of the blockchain node, an average currency amount based on the original currency amount included in each of the one or more blockchain data values for each of the at least one destination address, wherein the base value is the average currency amount.
However, Zhu discloses identifying, by the processor of a device, an average value based on the original value in each of the one or more values, wherein the base value is the average currency amount. (See paragraph [0054].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, JIA, and Shagam, to incorporate with the teachings of Zhu, and to identify an average currency amount as a base value, so that this base value is based on a composite (average or otherwise) of the individual base values of each member in the segment.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of JIA et al. (CN 110264172 A), and further in view of Shagam et al. (US 20110016384 A1), and ZHANG et al. (US 20210011163 A1).
Claims 7 and 15:
Antonopoulos in view of JIA, and Shagam discloses the limitations shown above.
None of Antonopoulos, JIA, and Shagam discloses wherein the timestamp is a difference in time between a present time of the blockchain node and a relative time.
However, ZHANG discloses wherein the timestamp is a difference in time between a present time and a relative time. (See paragraphs [0081]-[0083].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, JIA, and Shagam, to incorporate with the teachings of ZHANG, and to use a difference in time as a timestamp, so that storing offset times instead of the whole timestamps in a data segment can reduce the requirement for a larger bit width for the timestamp field, thereby saving storage space.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (“Mastering Bitcoin,” December 2014) in view of JIA et al. (CN 110264172 A), and further in view of Shagam et al. (US 20110016384 A1), ZHANG et al. (US 20210011163 A1), and van der Laak et al. (US 20200127844 A1).
Claims 8 and 16:
Antonopoulos in view of JIA, Shagam, and ZHANG discloses the limitations shown above.
Antonopoulos discloses a genesis block in the blockchain. (See page xviii.)
ZHANG discloses a relative time. (See paragraphs [0081]-[0083] and paragraph [0088].)
None of Antonopoulos, JIA, Shagam, and ZHANG discloses wherein the relative time is stored in a genesis block in the blockchain. 
However, van der Laak discloses wherein the provided information is stored in a genesis block in the blockchain. (See Fig. 3 and paragraph [0072].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Antonopoulos, JIA, Shagam, and ZHANG, to incorporate with the teachings of van der Laak, and to store the relative time in a genesis block, so that the new genesis block is generated to store the acquired transaction information.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Meek (US 7051035 B2) discloses a method for forming and using the data construction. The alternative representation preserves the information content of the actual data values from the original source of data while reducing the storage requirements for storing the information on a medium.
CHEN et al. (CN 108563796 A) disclose providing a data compression method to reduce the storage space of the blockchain.

The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685